—In a proceeding pursuant to Mental Hygiene Law article 81 for the appointment of a guardian, David Schiller appeals from an order of the Supreme Court, Nassau County (Rossetti, J.), entered April 26, 1999, which denied his motion to dismiss the proceeding on the ground that the Supreme Court lacks subject matter and personal jurisdiction.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Supreme Court has subject matter and personal jurisdiction in this proceeding (see, Mental Hygiene Law §§ 81.04, 81.05, 81.07; Matter of Eichner, 73 AD2d 431, mod 52 NY2d 363, cert denied sub nom. Storar v Storar, 454 US 858). O’Brien, J. P., Ritter, Sullivan and Smith, JJ., concur.